Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group II, claims 8-16, in the reply filed on 11/10/2020 is acknowledged.
2.	Claims 1-7 & 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Response to Amendment
3.	The amendment filed on 11/10/2020 has been made of record and entered.
	Claims 1-20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application.
	Abstract has been amended.

Specification
4.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 8, last line, the instant claim does not define what “a first three-way catalyst” is, thus renders the claim vague and indefinite.
B.	Regarding claim 10, line 2, the instant claim does not define what “a second three-way catalyst” is, thus renders the claim vague and indefinite.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,260,395 B2) taken together with Warner et al. (US 9,630,146 B2).
	Li et al. ‘395 discloses an emissions treatment system for treatment of an exhaust stream of an internal combustion engine, the emission treatment system comprising an exhaust conduit in fluid communication with the internal combustion engine via an exhaust manifold; a treatment catalyst; and a N2O removal catalyst (See col. 22, claim 13).  The nitrous oxide (N2O) removal catalyst composite comprising: a N2O removal catalytic material on a carrier, the catalytic material comprising a platinum group metal (PGM) component supported on a ceria- containing support (See col. 21, claim 1).  The catalyst composite further comprising: a promoter metal, which comprises one or more base metals selected from the group consisting of copper (Cu), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), vanadium (V), chromium (Cr), zinc (Zn), and tin (Sn) (See col. 21, claim 10).  The treatment catalyst comprises a nitrogen oxides treatment catalyst, which comprises: a three-way conversion (TWC) catalyst, a lean NOx trap (LNT), or a selective catalytic reduction (SCR) catalyst (See col. 22, claim 14).  The N2O removal catalyst composite and the treatment catalyst are deposited on the carrier as separate layers or zones (See col. 22, claim 16).  See also entire reference for more details.
	Regarding claim 8, Li et al. ‘395 does not specifically teach a catalyst composite comprising both nickel (Ni) and copper (Cu) together as being recited in the instant claim.
	Warner et al. ‘146 however fairly teaches an exhaust treatment system comprising a particulate filter comprising a substrate including a catalyst impregnated therein comprising a mixture of nickel and copper (See col. 8, claim 2).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adopt the teaching as suggested by Warner et al. ‘146 using a mixture of nickel Li et al. ‘395 because a person having the ordinary skill in the art would have been at once envisaged using a combination of nickel and copper together for form a useful and more active catalyst, and in view of In re Schauuman.
	
Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-20 are pending.  Claims 8-16 are rejected.  Claims 1-7 & 17-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 04, 2021